t c no united_states tax_court william l rudkin testamentary_trust u w o henry a rudkin michael j knight trustee petitioner v commissioner of internal revenue respondent docket no filed date t is a_trust established in the trustee engaged an outside firm to provide investment management advice for t and the firm was paid dollar_figure for such services during the taxable_year on its federal_income_tax return t deducted these fees rounded in full held the investment advisory fees paid_by t are not fully deductible under the exception provided in sec_67 i r c and are deductible only to the extent that they exceed percent of the t’s adjusted_gross_income pursuant to sec_67 i r c michael j knight specially recognized for petitioner frank w louis for respondent wherry judge respondent determined a federal_income_tax deficiency in the amount of dollar_figure with respect to the taxable_year of the william l rudkin testamentary_trust the trust the sole issue for decision is whether investment advisory fees paid_by the trust are fully deductible under the exception provided in sec_67 or whether the fees are deductible only to the extent that they exceed percent of the trust’s adjusted_gross_income pursuant to sec_67 findings_of_fact the majority of the facts have been stipulated and are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference michael j knight serves as trustee of the trust and provided an address in fairfield connecticut at the time the petition in this case was filed the trust was established under the will of henry a rudkin on date henry a rudkin’s family was involved in the founding of pepperidge farm a food products company pepperidge farm was sold to campbell soup company in the 1960s and the unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure the will refers to the trust as the william l rudkin family testamentary_trust but all other documents contained in the record omit family from the name the difference is not material trust was initially funded primarily with proceeds from that sale the will of henry a rudkin referenced above sets forth the governing provisions of the trust in general income and principal of the trust were to be applied for the benefit of henry a rudkin’s son william l rudkin and the son’s spouse descendants and spouses of descendants principal distributions were also subject_to a special_power_of_appointment held by william l rudkin the trustee and other fiduciaries of henry a rudkin’s estate were provided with broad authority in the management of property including the authority to invest and reinvest the funds of my estate or of any trust created hereunder in such manner as they may deem advisable without being restricted to investments of the character authorized by law for the investment of estate_or_trust funds and to employ such agents experts and counsel as they may deem advisable in connection with the administration and management of my estate and of any trust created hereunder and to delegate discretionary powers to or rely upon information or advice furnished by such agents experts and counsel the trustee engaged warfield associates inc to provide investment management advice for the trust during the taxable_year warfield associates inc was paid dollar_figure for its services a form_1041 u s income_tax return for estates and trusts for the year was timely filed on behalf of the trust thereon the trust reported total income of dollar_figure the form_1041 also reflected among other things a deduction of dollar_figure on line 15a for other deductions not subject_to the floor further described on an attached statement as investment management fees no deduction was claimed on line 15b for allowable miscellaneous_itemized_deductions subject_to the floor on date respondent issued to the trust a statutory_notice_of_deficiency determining the aforementioned dollar_figure deficiency for the taxable_year respondent disallowed full deduction of the dollar_figure in investment fees and instead permitted a deduction of dollar_figure the amount by which dollar_figure exceeded percent of adjusted_gross_income of dollar_figure ie dollar_figure the trustee filed the underlying petition in this case disputing respondent’s determination on grounds that the investment advisory fees should not be subject_to the 2-percent limitation during trial preparations the parties became aware that the notice_of_deficiency contained an error in its computation of adjusted_gross_income the parties have now stipulated that the correct adjusted_gross_income figure is dollar_figure for a corresponding deduction under respondent’s position of dollar_figure however on account of the alternative_minimum_tax the parties are in further agreement that the resultant deficiency if respondent’s position is sustained remains unchanged at dollar_figure opinion i general rules as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual and trust sec_1 taxable_income is defined as gross_income less allowable deductions sec_63 gross_income broadly comprises all income from whatever source derived sec_61 and allowable deductions are calculated through application of a multi-tiered process first certain enumerated deductions may be subtracted from gross_income to arrive at adjusted_gross_income sec_62 itemized_deductions may then be subtracted from adjusted_gross_income in arriving at taxable_income sec_63 itemized_deductions however are further segregated into two categories that impact on their deductibility sec_67 sets forth a list of itemized_deductions allowed without further limitation to the extent permitted under the appropriate statutory section authorizing the deduction for individual taxpayers the remaining itemized_deductions are characterized as miscellaneous_itemized_deductions and are allowed under sec_67 only to the extent that they exceed percent of adjusted_gross_income for estates and trusts sec_67 mandates application of the rule_of sec_67 with specified modifications specifically sec_67 provides as follows in relevant part sec_67 2-percent floor on miscellaneous_itemized_deductions a general_rule --in the case of an individual the miscellaneous_itemized_deductions for any taxable_year shall be allowed only to the extent that the aggregate of such deductions exceed sec_2 percent of adjusted_gross_income e determination of adjusted_gross_income in case of estates and trusts --for purposes of this section the adjusted_gross_income of an estate_or_trust shall be computed in the same manner as in the case of an individual except that-- the deductions for costs which are paid_or_incurred in connection with the administration of the estate_or_trust and which would not have been incurred if the property were not held in such trust or estate shall be treated as allowable in arriving at adjusted_gross_income hence the statutory text of sec_67 creates an exception allowing for deduction of trust expenditures without regard to the 2-percent floor where two requirements are satisfied the costs are paid_or_incurred in connection with administration of the trust and the costs would not have been incurred if the property were not held in trust otherwise deductibility is limited to the extent it would be for individual taxpayers in that vein regulations promulgated under sec_67 list examples of expenses that in the context of individuals are subject_to the 2-percent floor sec_1_67-1t temporary income_tax regs fed reg date included are expenses_incurred for the production_or_collection_of_income for which a deduction is otherwise allowable under sec_212 and such as investment advisory fees subscriptions to investment advisory publications certain attorneys’ fees and the cost of safe deposit boxes sec_1_67-1t temporary income_tax regs supra emphasis added ii contentions of the parties against this backdrop the trustee contends that the investment management fees in dispute here are properly deductible under the exception set forth in sec_67 the trustee maintains that the fees were paid in connection with administration of the trust and would not have been incurred if the property were not held in trust in reaching this conclusion the trustee relies largely on the fiduciary duties imposed on trustees according to the trustee while an temporary regulations are entitled to the same weight and binding effect as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir individual may make a voluntary and personal choice to seek investment advice fiduciary duties render such professional advice a necessary and involuntary component of trust administration in contrast it is respondent’s position that the sec_67 exception does not apply to the expenses at issue respondent does not dispute the expenditures were made in connection with the administration of the trust however respondent alleges that because investment advisory fees are commonly incurred by individual investors outside the context of trust administration the fees fail to satisfy the requirement that they would not have been incurred if the assets were not held in trust it is also respondent’s view that neither state law nor the governing trust instrument imposed a legal_obligation on the fiduciary to obtain professional investment management services iii analysis the deductibility of investment advisory fees by a_trust under sec_67 is not a matter of first impression this court and three courts of appeals have ruled on the question 328_f3d_132 4th cir 265_f3d_1275 fed cir 994_f2d_302 6th cir revg 98_tc_227 the result has been a split in authority on the issue this court in o’neill v commissioner t c pincite held that investment advice costs were not deductible under sec_67 reasoning as follows we believe that the thrust of the language of sec_67 is that only those costs which are unique to the administration of an estate_or_trust are to be deducted from gross_income without being subject_to the percent floor on itemized_deductions set forth at sec_67 examples of items unique to the administration of a_trust or estate would be the fees paid to a trustee and trust accounting fees mandated by law or the trust agreement individual investors routinely incur costs for investment advice as an integral part of their investment activities consequently it cannot be argued that such costs are somehow unique to the administration of an estate_or_trust simply because a fiduciary might feel compelled to incur such expenses in order to meet the prudent person standards imposed by state law the court_of_appeals for the sixth circuit reversed in o’neill v commissioner f 2d pincite although the court_of_appeals concurred that certain expenditures unique to trust administration are excepted from the two percent floor the court disagreed with our analysis as to why the costs in dispute were not unique id pincite noting our statement that individual investors routinely incur costs for investment advice the court_of_appeals opined nevertheless they are not required to consult advisors and suffer no penalties or potential liability if they act negligently for themselves therefore fiduciaries uniquely occupy a position of trust for others and have an obligation to the beneficiaries to exercise proper skill and care with the assets of the trust id pincite subsequently the courts of appeals for the federal and fourth circuits in mellon bank n a v united_states supra and scott v united_states supra respectively diverged from the position taken by the court_of_appeals for the sixth circuit these latter rulings were consistent in their rationale and result summarized as follows by the court_of_appeals for the fourth circuit the second requirement of sec_67 does not ask whether costs are commonly incurred in the administration of trusts instead it asks whether costs are commonly incurred outside the administration of trusts as the federal_circuit decided in mellon bank investment-advice fees are commonly incurred outside the administration of trusts and they are therefore subject_to the floor established by sec_67 scott v united_states supra pincite see also mellon bank n a v united_states supra pincite the second requirement treats as fully deductible only those trust- related administrative expenses that are unique to the administration of a_trust and not customarily incurred outside of trusts in construing sec_67 the courts of appeals for both the federal and fourth circuits emphasized the importance of not interpreting the statute so as to render superfluous any portion thereof scott v united_states supra pincite mellon bank n a v united_states supra pincite moreover both courts explicitly rejected the taxpayers’ arguments premised on fiduciary duties as running afoul of this principle of construction scott v united_states supra pincite mellon bank n a v united_states supra pincite1 in the words of the court_of_appeals for the fourth circuit we would by holding that a trust’s investment-advice fees were fully deductible render meaningless the second requirement of sec_67 all trust-related administrative expenses could be attributed to a trustee’s fiduciary duties and the broad reading of sec_67 urged by the taxpayers would treat as fully deductible any costs associated with a_trust but the second clause of sec_67 specifically limits the applicability of sec_67 to certain types of trust- related administrative expenses to give effect to this limitation we must hold that the investment- advice fees incurred by the trust do not qualify for the exception created by sec_67 rather they are subject_to the floor established by sec_67 scott v united_states supra pincite the court_of_appeals for the fourth circuit characterized the contrary analysis in this regard of the court_of_appeals for the sixth circuit in o’neill v commissioner f 2d pincite as containing a fatal flaw scott v united_states supra pincite the court_of_appeals_for_the_federal_circuit similarly branded the taxpayer’s attempts to bolster its interpretation through legislative_history as unpersuasive mellon bank n a v united_states supra pincite to wit the court_of_appeals_for_the_federal_circuit tracing the genesis of sec_67 noted that to premise full deduction of all trust expenses on fiduciary duties would run counter to legislative intent to equate the taxation of trusts with the taxation of individuals limit the ability of sophisticated taxpayers to use trusts or other complex arrangements to lower their tax burden compared to similarly situated individuals and to minimize the impact of the tax code on economic decision making id having reviewed our initial construction of sec_67 and the ensuing judicial developments detailed above this court concludes that the interpretation set forth in o’neill v commissioner t c pincite and expressed by the courts of appeals in scott v united_states f 3d pincite and mellon bank n a v united_states f 3d pincite1 remains sound the trustee here in support of full deductibility relies on concepts rejected in the foregoing decisions appeal in the instant case barring stipulation to the contrary would be to the court_of_appeals for the second circuit which has not ruled on the issue see 54_tc_742 affd 445_f2d_985 10th cir the court therefore holds that the investment advisory fees paid_by the trust are not fully deductible under the exception provided in sec_67 and are deductible only to the extent that they exceed percent of the trust’s adjusted_gross_income pursuant to sec_67 to reflect the foregoing decision will be entered for respondent reviewed by the court gerber cohen swift wells colvin halpern chiechi laro foley vasquez gale thornton marvel haines goeke kroupa and holmes jj agree with this opinion
